Citation Nr: 0308644	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 
1997, for a grant of an increased rating to 70 percent for 
service-connected panic disorder with agoraphobia and history 
of major depression.

2.  Entitlement to an effective date earlier than September 
29, 1997, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
April 1992.

These matters initially came before the Board from a May 1998 
decision by the RO which granted an increased 70 percent 
rating for service-connected panic disorder with agoraphobia 
and history of major depression, effective on September 29, 
1997, and which granted a TDIU rating, effective on September 
29, 1997.  The veteran appealed for an earlier effective date 
for both awards.  The veteran initially requested a hearing 
before a member of the Board, but by a statement received in 
November 1999, she withdrew her hearing request.  

By decision of September 2000, the Board remanded the case to 
the RO for further evidentiary development.  Per Board remand 
instruction, the RO obtained additional evidence and issued a 
supplemental SOC (SSOC) in May 2002.  As the denials of the 
claims were continued, they were returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for earlier effective dates on 
appeal has been accomplished.  

2.  On September 19, 1996, the veteran underwent treatment at 
Hampton VA Medical Center (VAMC) for psychiatric complaints.  

3.  There is no medical evidence to establish that the 
veteran's service-connected psychiatric disability increased 
in severity prior to September 19, 1996.  

4.  The veteran filed a formal claim for TDIU benefits on 
September 29, 1997, and, in May 1998, the RO granted TDIU 
benefits effective from that date.

5.  There is no evidence that, prior to September 29, 1997, 
the veteran filed any formal or informal claim for TDIU 
benefits, and no evidence that the veteran was rendered 
unable to maintain substantially gainful employment, due 
solely to her service-connected disabilities, at any point 
during the year preceding the filing of her formal claim for 
a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 19, 1996, 
for the assignment of a 70 percent rating for panic disorder 
with agoraphobia and history of major depression, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West Supp. 2002); 38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.400 (2002).

2.  The criteria for the assignment of an effective date 
earlier than September 29, 1997, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities, have not been met.  
38 U.S.C.A. § 5110 (West Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 2000 Board remand and the May 
2002 SSOC, the veteran and her representative have been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial of the veteran's claim.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO's October 2000 
notification), have been afforded opportunities to submit 
such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the May 2002 SSOC, the RO informed the veteran and her 
representative of the notice and duty to assist provisions of 
the VCAA.  The SOC and the SSOCs of record consistently 
informed the veteran of the evidence the RO had obtained to 
date.  By October 1997 and October 2000 letters, the RO duly 
informed the veteran and her representative of what 
information or evidence the veteran could provide in support 
of the claim.  The RO requested that the veteran identify VA 
and non-VA sources of psychiatric treatment from 1992 to 1997 
and detail her employment history since separation.  In 
addition, the RO provided authorization forms for release of 
medical records.  
The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, but has 
declined, the opportunity to offer testimony to the Board in 
connection with the claim on appeal.  The RO assisted the 
veteran in obtaining records from the Eastern State Hospital, 
the Norfolk Psychiatric Center, DePaul Medical Center, the 
Hampton Roads Behavioral Health Center, the Social Security 
Administration (SSA), and the Hampton, Virginia, VA Medical 
Center (VAMC).  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

In March 1993, the veteran filed a claim for service 
connection of a psychiatric disorder.  In May 1993, the RO 
awarded service connection for panic disorder with 
agoraphobia and history of major depression, evaluated as 50 
percent disabling, with an effective date of April 27, 1992.  
The veteran was notified of the decision and her appellate 
rights in June 1993.  

In September 1993, the RO received report from the Hampton 
VAMC that the veteran was hospitalized.  The VA physician 
described the veteran as suicidal, and the date of discharge 
was listed as August 20, 1993.  In September 1994, the RO 
received additional service medical records.  In October 
1994, the RO determined that no change in compensation for 
service-connected panic disorder was warranted.  The veteran 
was notified of the decision and her appellate rights in 
October 1994.

In September 1997, the veteran submitted a copy of an 
administrative letter from the Social Security Administration 
(SSA) concerning her Social Security disability benefits.  
The administrative letter explained that the veteran was 
deemed "disabled" for SSA purposes in February 1992 and 
that, following an October 1996 review, the determination was 
continued.  The veteran also submitted a statement concerning 
the worsening of her service-connected panic disorder with 
agoraphobia and history of major depression and an 
application for increased compensation based on 
unemployability (TDIU).  

In October 1997, the RO received December 1996 private 
treatment records from the Hampton Roads Behavioral Health 
Center.  The RO subsequently requested complete treatment 
records from that facility, later received in November 1997.  
The addition private treatment records indicated that the 
veteran was treated from October 1996 to October 1997.

The RO obtained treatment records from the Hampton VAMC, 
dated from September 1996 to October 1997.  In relevant part, 
a September 19, 1996 emergency room medical report outlined 
the veteran's medical history and psychiatric complaints.  
The VA physician noted that the veteran was service connected 
for neurosis, and she was last treated in 1993 for depression 
and panic attacks.  The veteran requested a "follow-up" at 
the mental health clinic.  The VA physician observed the 
veteran to be well groomed, attractive, with somewhat 
depressed mood.  The VA physician noted full affect and goal-
directed thoughts.  Her insight and judgment were good.  The 
veteran denied suicidal or homicidal ideations.  The VA 
physician diagnosed adjustment disorder with depressed mood, 
and rule out recurrent major depression.  In October 1996, 
the veteran returned to Hampton VAMC stating that she needed 
to "talk to someone" and that her panic disorder was 
"trying to come back."  The same VA physician ordered the 
scheduling of a mental health clinic appointment later the 
same month.  The VA physician observed that the veteran was 
not psychotic, suicidal, or homicidal.  The VA physician 
restated the prior September 1996 diagnosis.  

In her June 1998 notice of disagreement, the veteran 
requested that the effective date of her May 1998 increased 
rating award be moved to 1992.  In October 1998, the veteran 
requested an earlier May 1992 effective date for her TDIU 
award, reflecting the date of her Social Security disability 
benefits award.  The veteran submitted an October 1998 letter 
from her social worker, describing the veteran's psychiatric 
symptoms and inability to obtain employment.  The social 
worker described the veteran as functioning well above the 
expected behavioral and psychological level, but unable to 
function in a work environment.

The RO obtained Hampton VAMC treatment records dated in 
August 1993.  The records indicated that the veteran was 
hospitalized from August 18, 1993, to August 20, 1993, 
primarily for dysthymic disorder.  The veteran indicated that 
she was "feeling suicidal," and she was admitted to a 
locked psychiatric ward.  

The veteran's SSA records were received in October 2000.  
According to the an August 1999 administrative decision, the 
veteran was found "disabled" in January 1993 due to mental 
condition.  The veteran had not been an inpatient since 1992 
and received no ongoing psychiatric treatment since 1993.  A 
July 1996 SSA consultative examination revealed only 
occasional problems with the veteran's panic disorder, and 
indicated that the veteran was not "as sick as she use to 
be."  The SSA determined that medical improvement did not 
relate to the veteran's ability to work, and that the veteran 
experienced continuing disability.

Additional private treatment records were obtained in 
December 2000.  The records reflected treatment at the 
Norfolk Psychiatric Center, Eastern State Hospital, and 
DePaul Medical Center from 1992 to 1993.  On August 2, 1993, 
DePaul Medical Center treatment providers admitted the 
veteran to the Norfolk Psychiatric Center following a suicide 
attempt.  

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2). 

The Board is required to look at all communications in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155, 3.400(o)(2).

A.  Earlier Effective Date for Increased Rating

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

Pursuant to 38 C.F.R. § 3.157(b)(1) above, the Board finds 
that an informal claim was submitted on August 18, 1993, 
based on the August 1993 record of VA psychiatric 
hospitalization.  However, the informal claim was subject to 
the October 1994 rating decision that denied an increased 
rating for the veteran's service-connected panic disorder 
with agoraphobia and history of major depression.  While, the 
RO incorrectly characterized the issue as a "claim to 
reopen," the fact remains that the RO denied the claim and 
notified the appellant of that decision and of her appellate 
rights later that month.  As the veteran did not appeal the 
October 1994 determination, that decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  As the August 1993 informal claim was 
finally resolved in October 1994, that claim provides no 
basis for assignment of an earlier effective date.

In an informal brief, the veteran's representative cited 
Hampton VAMC records reflecting psychiatric treatment, dated 
in September and October 1996, as evidence of an informal 
claim, pursuant to 38 C.F.R. § 3.157(b)(1).  The Board 
agrees, and finds that the September 19, 1996, record of VA 
treatment at the Hampton VAMC may be construed as an informal 
claim.  

The Board observes that the September 1996 Hampton VAMC 
treatment record discussed above provides a different 
psychiatric diagnosis than the service-connected diagnosis 
and a summary psychiatric evaluation.  However, affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102), the Board finds that the record 
serves as the earliest indication that the disability in 
question increased in severity (since the final October 1994 
rating decision).  Therefore, the Board concludes that 
criteria for the assignment of an effective date of September 
19, 1996, are met.  

B.  Earlier Effective Date for TDIU

In the instant case, the RO received the veteran's 
application for a total rating based on individual 
unemployability on September 29, 1997, and the record does 
not reflect anything that can be construed as an earlier 
claim for a TDIU.  Following the October 1994 RO decision, no 
relevant evidence of unemployability or formal claim for an 
increased rating was submitted until the September 1997 TDIU 
claim.  

As the RO correctly identified September 29, 1997, as the 
date of claim for effective date purposes, the question then 
becomes whether the record contains evidence from which it is 
factually ascertainable that the veteran was rendered 
unemployable due to service-connected disabilities in the 
year preceding the filing of the September 29, 1997 claim for 
a TDIU.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In the August 2000 informal brief, the veteran's 
representative cited that SSA as evidence of unemployability 
since February 1, 1992.  While the SSA award notice submitted 
with the September 1997 claim reveals that the veteran was 
disabled since February 1992, the law specifically states 
that the effective date of an award is the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Furthermore, because 
no claim for a TDIU was received within one year from the 
date that the veteran became disabled, the provisions of 
section 3.400(o)(2) are not for favorable application in this 
case.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
As the record in this case clearly is devoid of any document 
that can be construed as a claim for a TDIU prior to 
September 1997, there simply is no legal basis for assignment 
of an effective date for a grant of a TDIU earlier than 
September 29, 1997-the date of claim.  Hence, the claim for 
an earlier effective date must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An effective date of September 19, 1996, for the assignment 
of a 70 percent evaluation for panic disorder with 
agoraphobia and history of major depression, is granted.

An effective date earlier than September 29, 1997, for the 
award of a total disability rating based on individual 
unemployability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

